            Case 2:20-cv-01105-JLR Document 59 Filed 08/13/20 Page 1 of 14




 1                                                                   The Honorable James L. Robart
 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE

 9      STATE OF WASHINGTON,                                   NO. 2:20-cv-01105-JLR

10                                 Plaintiff,
                                                               REPLY IN SUPPORT OF
11              v.                                             PLAINTIFF’S MOTION FOR
                                                               PRELIMINARY INJUNCTION
12      UNITED STATES DEPARTMENT OF
        HEALTH AND HUMAN SERVICES;                             NOTED ON MOTION CALENDAR:
13      ALEX M. AZAR, in his official capacity as              AUGUST 14, 2020
        the Secretary of the United States
14      Department of Health and Human Services,               ORAL ARGUMENT
                                                               REQUESTED
15                                 Defendants.

16                                     I.       INTRODUCTION
17          Bostock v. Clayton Cty., 140 S. Ct. 1731 (2020), clearly forecloses HHS’s attempt to strip

18   LGTBQ people of protection from healthcare discrimination under Section 1557 of the

19   Affordable Care Act (ACA). As such, HHS is left to argue that the Final Rule has no real effect

20   because the 2016 Rule was vacated and the Final Rule simply refers to the text of Section 1557.

21   Defs.’ Resp., ECF No. 56, at 8-10, 12-13. But HHS ignores its own regulatory action. While the

22   agency need not have issued regulations, it must comply with the Administrative Procedure Act

23   when it does. Since the Final Rule avowedly asserts that sexual orientation and gender identity

24   do not constitute discrimination because of “sex,” makes several unlawful changes to the scope

25   of Section 1557, and since Washington will suffer irreparable harm and has standing, the Court

26   should grant a preliminary injunction and stay of the challenged provisions.


       REPLY IN SUPPORT OF PLAINTIFF’S                 1              ATTORNEY GENERAL OF WASHINGTON
                                                                                Civil Rights Division
       MOTION FOR PRELIMINARY                                               800 Fifth Avenue, Suite 2000
       INJUNCTION                                                               Seattle, WA 98104
                                                                                   (206) 464-7744
       NO. 2:20-cv-01105-JLR
              Case 2:20-cv-01105-JLR Document 59 Filed 08/13/20 Page 2 of 14




 1                                                II.      ARGUMENT
 2   A.       Washington has Standing to Challenge the Final Rule
 3            HHS cites Sierra Forest Legacy v. Sherman, 646 F.3d 1161, 1178 (9th Cir. 2011) to
 4   suggest Washington lacks standing to bring an action against the Federal government. Yet, while
 5   Sierra Forest may have limited when a state may sue as parens patriae, 1 it also explicitly
 6   recognized that states are “not normal litigants” and a state may “uniquely ‘sue to protect its own
 7   proprietary interests’ that might be ‘congruent’ with those of its citizens.” Id. (quoting
 8   City of Sausalito v. O’Neill, 386 F.3d 1186, 1197 (9th Cir. 2004). See also Washington v. Trump,
 9   847 F.3d 1151 (9th Cir. 2017). Here, Washington has shown concrete harms to its proprietary
10   interests that are fairly traceable to HHS and redressable. See Pl.’s Mot., ECF No. 4, at 28-31.
11            HHS argues that the harms to Washington’s proprietary interests are “wholly
12   conjectural” and based upon actions that third parties “may” take as a result of the Final Rule.
13   Defs.’ Resp., at 5-6. The Supreme Court has rejected this argument. Dep’t of Commerce v. New
14   York, 139 S. Ct. 2551, 2566 (2019) (holding that harm resulting from individuals not answering
15   the citizenship question on the Census was not speculative but based “on the predictable effect
16   of Government action on the decisions of third parties”). Indeed, without protection under
17   Section 1557, healthcare discrimination against LGBTQ patients in Washington is inevitable
18   considering the rampant discrimination already documented in recent years. Decl. Maroon ¶¶ 8-
19   14; Decl. Booher ¶¶ 14-23; Decl. Wylie ¶¶ 7-14. Regardless, Washington has asserted direct
20   economic injuries that do not depend on the actions of third parties, beginning with increased
21   administrative costs totaling over $178,168.16 to revise agency policies, websites, and materials.
22   Decl. Krehbiel ¶¶ 15-16; Decl. Moss ¶¶ 17-18. And despite Washington’s laws that prohibit
23

24
              1
                Yet, the limitation on parens patriae standing for states is prudential and does not apply where the state
     asserts a cause of action conferred by statute. See, e.g., Territory of Am. Samoa v. Nat'l Marine Fisheries Serv.,
     No. CV 16-00095 LEK-KJM, 2017 WL 8316931, at *4 (D. Haw. Aug. 10, 2017); Challenge v. Moniz, 218 F.
25
     Supp. 3d 1171, 1177-79 (E.D. Wash. 2016). Since Washington asserts injury to its quasi-sovereign interests in
     protecting the health, safety, and physical and economic well-being of its residents, see Compl. ¶¶ 9, 66 ECF 1,
26   and brings this lawsuit under the APA, id. at ¶ 5, Washington has parens patriae standing for its APA claims.


       REPLY IN SUPPORT OF PLAINTIFF’S                            2                 ATTORNEY GENERAL OF WASHINGTON
                                                                                              Civil Rights Division
       MOTION FOR PRELIMINARY                                                             800 Fifth Avenue, Suite 2000
       INJUNCTION                                                                             Seattle, WA 98104
                                                                                                 (206) 464-7744
       NO. 2:20-cv-01105-JLR
            Case 2:20-cv-01105-JLR Document 59 Filed 08/13/20 Page 3 of 14




 1   healthcare discrimination on the basis of gender identity, approximately 1,583,681
 2   Washingtonians get healthcare coverage from a plan governed by Federal laws that preempt state
 3   law. See Decl. Kreidler, ¶¶ 7-15. As such, the Final Rule will cause between 5,271 and 16,266
 4   transgender Washingtonians to lose healthcare coverage, Decl. Roberts ¶¶ 9-15, which will lead
 5   to costs of between $3,000,000 and $10,000,000 over the next decade for testing by the
 6   Washington’s Department of Health (DOH) Office of Infection Diseases, Decl. Todorovich, ¶
 7   39, and over $900,000 for other services by DOH’s Family Planning Program, id. at ¶ 41.
 8          Other proprietary harms will follow, and “[j]ust because a causal chain links the states to
 9   the harm does not foreclose standing,” so long as the links are not hypothetical or tenuous.
10   California v. Azar, 911 F.3d 558, 571-73 (9th Cir. 2018) (holding that States adequately alleged
11   economic loss resulting from women losing healthcare coverage). HHS argues that Washington
12   has not alleged facts about the particular government programs impacted, Defs.’ Resp., at 7, but
13   this is not true. In addition to the above, Washington’s Department of Revenue explains that
14   when thousands of transgender Washingtonians lose coverage, the State will lose $296,000 a
15   year in business and occupation tax revenue on medical services, and DOH explains that lost
16   coverage will cause thousands more cases of depression, which will in turn cost the Washington
17   Healthcare Authority between $1,574,158.43 to $4,854,900.47 in mental health crisis care.
18   See Pl.’s. Mot., at 21-23 (citing declarations). The Employment Security Department explains
19   that the hundreds of lost jobs will lead to between $814,149 and $2,253,863 in losses to the
20   Unemployment Insurance and Paid Family and Medical Leave program funds. Id. at 23 (citing
21   declarations). HHS says nothing about any of these harms, some of which it effectively admitted
22   in the Final Rule. See Compl. ¶¶ 59-60, 62, 65. These harms confer standing. See, e.g., Azar, 911
23   F.3d at 571-73 (lost tax revenue due to lost jobs establishes direct injury to states); Washington
24   v. Trump, 441 F. Supp. 3d 1101, 1113-15 (W.D. Wash. 2020) (same); New York v. Scalia, --- F.
25   Supp. 3d ---, 2020 WL 2857207, at *9-11 (S.D.N.Y. June 1, 2020) (lost tax revenue and
26   administrative costs); New York v. Mnuchin, 408 F. Supp. 3d 399, 410 (S.D.N.Y. 2019).


       REPLY IN SUPPORT OF PLAINTIFF’S                  3              ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       MOTION FOR PRELIMINARY                                                800 Fifth Avenue, Suite 2000
       INJUNCTION                                                                Seattle, WA 98104
                                                                                    (206) 464-7744
       NO. 2:20-cv-01105-JLR
             Case 2:20-cv-01105-JLR Document 59 Filed 08/13/20 Page 4 of 14




 1            HHS also argues that Washington’s harms are not redressable because the gender identity
 2   provision of the 2016 rule was vacated and the Final Rule does no more than rely upon the text
 3   of Section 1557. Defs.’ Resp., at 8-9. 2 HHS misunderstands Washington’s argument, which does
 4   not depend upon the 2016 rule. Washington does not argue that HHS “should have included
 5   additional language in the 2020 Rule that might dissuade healthcare providers from
 6   discriminating” against Washingtonians. Id. at 9. 3 As explained below, Washington argues that
 7   the Final Rule’s explicit and erroneous interpretation of Section 1557 makes concrete changes
 8   to administrative enforcement and the regulation of healthcare entities which are contrary to law,
 9   in excess of HHS’s authority, and arbitrary and capricious, and which will cause substantial harm
10   to Washington and its residents. Any suggestion that HHS did nothing to redress is meritless.
11   B.       The Final Rule Violates the Administrative Procedure Act
12
              1.       Exclusion of Sexual Orientation and Gender Identity from the Definition of
13                     “Sex” is Contrary to Section 1557 and Exceeds HHS’s Authority

14            Just as it failed to do in promulgating the Final Rule, HHS’s response never reckons with
15   Bostock, which squarely held that discrimination against a person on the basis of sexual
16   orientation or gender identity is discrimination “on the basis of sex.” 140 S. Ct. at 1747
17   (“discrimination based on homosexuality or transgender status necessarily entails discrimination
18   based on sex; the first cannot happen without the second.”) Since HHS never deals with this fact,
19   among many others, it cannot rebut Washington’s showing that the Final Rule violates the APA.
20

21            2
                Notably, HHS fails to mention that Franciscan Alliance, Inc. v. Burwell only vacated that the 2016
     Rule definitions for gender identity and pregnancy termination. See Order of Nov. 21, 2016, No. 7:16-cv-00108-O
22   (N.D. Tex.), at 1-2 (citing 45 C.F.R. § 92.4). The court did not vacate the provision that defined “sex” to include
     sex stereotyping, nor did it disturb the provisions at 45 C.F.R. § 92.207(4)-(5) which prohibit covered entities
23   from denying coverage for healthcare services related to gender transition. See id.

24
              3
               HHS reliance on Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 41-42 (1976), to argue that what
     healthcare entities do as a result of the Final Rule is not traceable to HHS, and therefore not redressable, is
     misplaced. Defs.’ Resp., at 9. Not only has Simon been undermined, if not abrogated, by Dep’t of Commerce,
25
     courts have long distinguished Simon where the harm is not speculative, see Nat’l Coal Ass’n v. Lujan, 979 F.2d
     1548, 1552 (D.C. Cir. 1992), nor, as here, where the harm is caused not by an independent actor but an entity
26   regulated by the agency, see Nat’l Parks Conserv. Ass’n v. Manson, 414 F.3d 1, 6 (D.C. Cir. 2005).


       REPLY IN SUPPORT OF PLAINTIFF’S                           4                 ATTORNEY GENERAL OF WASHINGTON
                                                                                             Civil Rights Division
       MOTION FOR PRELIMINARY                                                            800 Fifth Avenue, Suite 2000
       INJUNCTION                                                                            Seattle, WA 98104
                                                                                                (206) 464-7744
       NO. 2:20-cv-01105-JLR
            Case 2:20-cv-01105-JLR Document 59 Filed 08/13/20 Page 5 of 14




 1          HHS makes two meritless arguments to avoid the conclusion that it acted contrary to law
 2   when it excluded sexual orientation and gender identity from Section 1557. First, HHS pretends
 3   that it did not do anything at all—it merely “declin[ed] to include a definition” of “sex” and
 4   relied upon the “plain meaning of the term in the statute.” Defs.’ Resp., at 12 (citing 85 Fed.
 5   Reg. 37,178). This is simply not true. In stripping LGBTQ individuals of discrimination
 6   protection under Section 1557, HHS explicitly set forth its own erroneous interpretation of the
 7   “ordinary public meaning” of “sex” and concluded that “discrimination on the basis of sex means
 8   discrimination on the basis of the fact that an individual is biologically male or female.” 85 Fed.
 9   Reg. 37,178. Throughout pages of analysis in which it simply recycles the losing arguments from
10   Bostock, see id. at 37,183-86, 37,193-95, HHS could not have been more clear that it “disagrees
11   . . . that Section 1557 or Title IX encompasses gender identity discrimination,” id. at 37,183, and
12   maintains that “[t]he plain meaning of ‘sex’” includes “neither sexual orientation nor gender
13   identity,” id. at 37,194. In fact, HHS specifically states that covered entities will now no longer
14   be prevented from “drawing … distinctions on the basis of sex.” See 85 Fed. Reg. 37,162.
15          HHS asks the Court to ignore these unequivocal declarations because they appear in the
16   preamble to the Final Rule, which “lacks the force and effect of law.” Defs.’ Resp., at 13
17   (citations omitted). But courts routinely look to the preamble as evidence of agency intent. See
18   Halo v. Yale Health Plan, Dir. Of Benefits & Records Yale Univ., 819 F.3d 42, 52 (2d Cir. 2016);
19   CHW West Bay v. Thompson, 246 F.3d 1218, 1226-27 (9th Cir. 2001). And where, as here, “there
20   is every reason to believe that the agency intended to bind itself” with an interpretation of the
21   statute in the preamble that is “sufficiently clear to be reviewable,” the preamble is binding.
22   Safer Chem., Healthy Families v. U.S. Envtl. Prot. Agency, 943 F.3d 397, 422-25 (9th Cir. 2019)
23   (invalidating an Environmental Protection Act regulation because the agency’s statement in a
24   preamble that it would exclude certain chemicals violated the statute). In the proposed rule, HHS
25   suspended all its prior guidance which had interpreted Section 1557 to prohibit discrimination
26   based on sexual orientation or gender identity “as a matter of enforcement discretion,” 84 Fed.


       REPLY IN SUPPORT OF PLAINTIFF’S                  5               ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
       MOTION FOR PRELIMINARY                                                 800 Fifth Avenue, Suite 2000
       INJUNCTION                                                                 Seattle, WA 98104
                                                                                     (206) 464-7744
       NO. 2:20-cv-01105-JLR
            Case 2:20-cv-01105-JLR Document 59 Filed 08/13/20 Page 6 of 14




 1   Reg. 27,872, and stated that covered entities will save over a hundred million dollars from no
 2   longer processing gender identity discrimination complaints, 85 Fed. Reg. 37,235-36. HHS
 3   cannot now claim that the preamble language has no effect when it explicitly adopts a new
 4   interpretation of Section 1557 that is contrary to law, and which HHS intends and expects to
 5   change the operations of itself and covered entities.
 6          Second, HHS argues that nothing in the Final Rule prevents courts from applying Bostock
 7   in the future, but in the same breath, asserts that Bostock is not controlling because it interpreted
 8   Title VII, not Title IX. Defs. Resp., at 14-15. Yet, HHS does not offer any reason why Title IX
 9   could provide an excuse for ignoring Bostock. In fact, HHS cannot possibly offer any reason
10   why Section 1557 does not encompass discrimination based on sexual orientation and gender
11   identity after Bostock. See, e.g., Adams by and through Kasper v. Sch. Bd. of St. Johns Cty., ---
12   F.3d ---, 2020 WL 4561817, at *12 (11th Cir. Aug. 7, 2020) (“[w]ith Bostock’s guidance, we
13   conclude that Title IX, like Title VII, prohibits discrimination against a person because he is
14   transgender”); Campbell v. Hawaii Dep’t of Educ., 892 F.3d 1005, 1023 (9th Cir. 2018) (noting
15   that federal courts generally evaluate claims under Title IX and Title VII “identically”); Lipsett
16   v. Univ. of P.R., 864 F.2d 881, 897 (1st Cir. 1988).
17          Further, HHS’s reversal of its prior interpretation after Bostock is also arbitrary and
18   capricious. HHS now argues “Bostock’s holding was limited to Title VII.” Defs.’ Resp., at 14.
19   But HHS said the opposite in its proposed rule, when it noted that “[b]ecause Title IX adopts the
20   substantive and legal standards of Title VII, a holding by the U.S. Supreme Court on the
21   definition of ‘sex’ under Title VII will likely have ramifications for the definition of ‘sex’ under
22   Title IX, and . . . sexual orientation and gender identity claims under Section 1557[.]” 84 Fed.
23   Reg. 28,855. Only in the Final Rule did HHS suggest that “the binary biological character of sex
24   . . . might not be fully addressed by future Title VII rulings even if courts were to deem the
25   categories of sexual orientation or gender identity” protected. 85 Fed. Reg. 37,168. However,
26   HHS never addressed the dozens of federal cases holding that discrimination based on sexual


       REPLY IN SUPPORT OF PLAINTIFF’S                   6               ATTORNEY GENERAL OF WASHINGTON
                                                                                   Civil Rights Division
       MOTION FOR PRELIMINARY                                                  800 Fifth Avenue, Suite 2000
       INJUNCTION                                                                  Seattle, WA 98104
                                                                                      (206) 464-7744
       NO. 2:20-cv-01105-JLR
             Case 2:20-cv-01105-JLR Document 59 Filed 08/13/20 Page 7 of 14




 1   orientation and gender identity are discrimination because of sex under Title VII, Title IX, and
 2   Section 1557. Instead, it dismissed this raft of federal judicial authority as having “caused
 3   confusion as to the meaning of sex in civil rights laws,” 85 Fed. Reg. 37,180, and begged the
 4   question of how to properly interpret the statute, see id. at 37,183-84. If nothing else, the
 5   Supreme Court’s agreement with the argument that discrimination based on sexual orientation
 6   or gender identity is discrimination based on “sex” means this was at least an “important aspect”
 7   of how Section 1557 should be interpreted. HHS’s refusal to consider Bostock, when it was
 8   issued before the Final Rule took effect, renders the Final Rule arbitrary and capricious.
 9   Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
10   (1983). 4
11           The Final Rule is also arbitrary and capricious because HHS reversed its prior policy
12   without any “good reasons for the new policy.” F.C.C. v. Fox Television Stations, Inc., 556 U.S.
13   502, 515 (2009). While an agency’s change of policy is not normally subjected to “more
14   searching review,” Fox, 556 U.S. at 514, 5 “a reasoned explanation is needed for disregarding
15   facts and circumstances that underlay or were engendered by the prior policy,” and
16   “[u]nexplained inconsistency in agency policy is ‘a reason for holding an interpretation to be an
17   arbitrary and capricious change.” Organized Vill. Of Kake v. U.S. Dep’t of Agric., 795 F.3d 956,
18   966, 969 (9th Cir. 2015). Here, HHS previously found that discrimination against LGBTQ people
19   resulted in postponement of healthcare which could cause numerous adverse market-based and
20   economic losses, 81 Fed. Reg. 31,444, harassment and denial of healthcare for transgender
21   people, id. at 31,460-61, and that prohibiting such discrimination would reduce violence,
22   depression, suicide, and substance abuse, id. (citation omitted). HHS now disregards all of this,
23           4
               Commenters actually urged HHS to postpone publication because the Court’s decision was expected,
24   see 85 Fed. Reg. 37,168, and HHS could have done so, 5 U.S.C. § 705, but did not.
             5
                However, after Bostock was decided on July 15, 2020, HHS’s decision to go forward with publication
25
     of the Final Rule on July 19, 2020 effectively amounts to arriving “at an identical result on remand under
     circumstances that throw into question the regularity of its proceedings,” which triggers heightened scrutiny.
26   Chamber of Commerce of U.S. v. S.E.C., 443 F.3d 890, 899 (D.C. Cir. 2006).


       REPLY IN SUPPORT OF PLAINTIFF’S                         7                 ATTORNEY GENERAL OF WASHINGTON
                                                                                           Civil Rights Division
       MOTION FOR PRELIMINARY                                                          800 Fifth Avenue, Suite 2000
       INJUNCTION                                                                          Seattle, WA 98104
                                                                                              (206) 464-7744
       NO. 2:20-cv-01105-JLR
             Case 2:20-cv-01105-JLR Document 59 Filed 08/13/20 Page 8 of 14




 1   claiming it lacks data to show how LGBTQ people will be affected, 85 Fed. Reg. 37,225. HHS
 2   never explains why it now discounts these harms, which renders the Final Rule arbitrary and
 3   capricious. See Kake, 795 F.3d at 968-69 (invalidating the Department of Agriculture’s reversal of
 4   its forest protection rule without explaining why it discounted the factual basis of the prior rule).
 5
             2.      HHS’s Incorporation of the Title IX Religious Exemption is Contrary to
 6                   Law, in Excess of Statutory Authority, and Arbitrary and Capricious

 7           HHS argues that it was proper to incorporate the Title IX religious exemption because
 8   Section 1557 “expressly incorporates” that provision. Defs.’ Resp., at 16. This is untrue. As HHS
 9   found in the 2016 rule, Section 1557 does not contain any religious exemption. See 81 Fed. Reg.
10   31,380. Instead, Section 1557 incorporates only the “ground” of discrimination prohibited by
11   Title IX, which is sex, and the “enforcement mechanisms.” 42 U.S.C. § 18116(a). As the Ninth
12   Circuit explained, the “ground” of discrimination referred to in Section 1557 is simply the
13   protected classification at issue, and “enforcement mechanisms” might at most include the
14   claims available under the incorporated statute and the standards for evaluating them. Schmitt v.
15   Kaiser Found. Health Plan of Washington, 965 F.3d 945, 5 (9th Cir. 2020). A statutory
16   exemption is an entirely different matter, and HHS provides no authority for creating one in
17   Section 1557 where Congress decided not to do so. This provision of the Final Rule is therefore
18   invalid. See Pub. Citizen v. F.T.C., 869 F.2d 1541, 1557 (D.C. Cir. 1989) (rejecting the Federal
19   Trade Commission’s argument that it had authority to create a regulatory exception to tobacco
20   product labeling legislation); Shays v. F.E.C., 337 F. Supp. 2d 28, 110 (D.D.C. 2004), aff’d sub
21   nom. Shays v. Fed. Election Comm’n, 414 F.3d 76 (D.C. Cir. 2005).
22           HHS knows it has no authority to incorporate into Section 1557 anything other than the
23   grounds prohibited and the enforcement mechanisms of the referenced statutes; that is why it
24   refused in the Final Rule to incorporate the broad definition of “health program or activity” from
25   another referenced statute, Section 504 of the Rehabilitation Act, reasoning that “Section 1557
26   incorporates Section 504’s prohibited grounds of discrimination but not its scope.” 85 Fed. Reg.


       REPLY IN SUPPORT OF PLAINTIFF’S                     8               ATTORNEY GENERAL OF WASHINGTON
                                                                                     Civil Rights Division
       MOTION FOR PRELIMINARY                                                    800 Fifth Avenue, Suite 2000
       INJUNCTION                                                                    Seattle, WA 98104
                                                                                        (206) 464-7744
       NO. 2:20-cv-01105-JLR
            Case 2:20-cv-01105-JLR Document 59 Filed 08/13/20 Page 9 of 14




 1   37,171. HHS makes zero effort to explain why it adhered rigorously to the text of Section 1557
 2   to limit the entities that the statute covers, but not as to incorporating a new religious exemption.
 3   HHS thus not only disregarded a central fact underlying its prior decision not to incorporate the
 4   Title IX religious exemption, it also offered internally inconsistent reasoning for doing so. This
 5   also renders the Final Rule arbitrary and capricious. See, e.g., Gulf Power Co. v. F.E.R.C.,
 6   983 F.2d 1095, 1101 (D.C. Cir. 1993) (“when an agency takes inconsistent positions ... it must
 7   explain its reasoning”); Gen. Chem. Corp. v. United States, 817 F.2d 844, 846 (D.C. Cir. 1987)
 8   (rule was arbitrary and capricious because it was “internally inconsistent and inadequately
 9   explained”).
10          3.      HHS Cannot Justify Exempting Itself and Insurers from Section 1557
11          HHS argues that the decision to limit Section 1557 to apply only to those health programs
12   or activities HHS administers under the ACA is entitled to deference under Chevron, U.S.A., Inc.
13   v. Nat. Res. Def. Council, Inc., 467 U.S. 837 (1984). Defs.’ Resp., at 20. But Chevron does not
14   apply here where the statute is unambiguous. See 467 U.S. at 842-43. The text of Section 1557
15   provides that an individual shall not be subjected to discrimination:
16          under, any health program or activity, any part of which is receiving Federal
            financial assistance, including credits, subsidies, or contracts of insurance, or under
17          any program or activity that is administered by an Executive Agency or any entity
            established under this title [I] (or amendments).
18
     2 U.S.C. § 18116(a) (emphasis supplied). The term “or” when used in a statute is “almost always
19
     disjunctive, that is, the words it connects are to be given separate meanings.” Loughrin v.
20
     United States, 573 U.S. 351, 357 (2014) (quotation omitted). And basic rules of statutory
21
     construction hold that a qualifying phrase (i.e., “under this title”) modifies only the last item in
22
     a series unless there is a comma preceding it. See Stepnowski v. Comm’r, 456 F.3d 320, 324 (3d
23
     Cir. 2006). This means the nondiscrimination provision applies to health programs or activities
24
     receiving federal financial assistance, programs or activities administered by an executive
25
     agency, and entities established under Title I of the ACA. Section 1557 is clear.
26


       REPLY IN SUPPORT OF PLAINTIFF’S                   9               ATTORNEY GENERAL OF WASHINGTON
                                                                                   Civil Rights Division
       MOTION FOR PRELIMINARY                                                  800 Fifth Avenue, Suite 2000
       INJUNCTION                                                                  Seattle, WA 98104
                                                                                      (206) 464-7744
       NO. 2:20-cv-01105-JLR
             Case 2:20-cv-01105-JLR Document 59 Filed 08/13/20 Page 10 of 14




 1            Despite the basic rules of statutory construction, HHS insists that the phrase “under this
 2   title” also modifies its programs, see Defs.’ Resp., at 19, so that programs it administers under
 3   statutes other than the ACA are no longer covered. 6 HHS attempts to justify exempting its other
 4   programs by claiming that the Section 1557 is ambiguous, pointing to the prior rule’s decision
 5   not to make it applicable to the grantees and programs of other agencies in 2016. Id. at 20. But
 6   HHS never interpreted Section 1557 not to apply to those other grantees and programs. In fact,
 7   it recognized that “Section 1557 itself applies to . . . other Departments,” and “sent a
 8   memorandum encouraging coordination of enforcement responsibilities under Section 1557 to
 9   all Federal agencies in November 2015.” 81 Fed. Reg. 31,379. It only declined to apply its
10   regulation to other agencies without further collaboration with those agencies. Id. By contrast,
11   HHS now seeks improperly to “rewrite clear statutory terms to suit its own sense of how the
12   statute should operate.” Util. Air Regulatory Grp. v. E.P.A., 134 S. Ct. 2427, 2446 (2014).
13            HHS also fails to justify its decision exempt insurers from Section 1557 on the ground
14   that they do not provide direct healthcare. Defs.’ Resp., at 21. HHS says this is consistent with
15   the Civil Rights Restoration Act (CRRA), which provided that certain civil rights statutes—but
16   not the ACA—apply to entities “principally engaged in the business of providing . . . health
17   care.” 20 U.S.C. § 1687(3)(A)(ii). But HHS not only elsewhere pays the CRRA short-shrift by
18   limiting Section 1557’s reach to only programs or activities that receive federal funds, 7 no court
19   has interpreted Section 1557 to exclude health insurers, see Amicus Br. of Nw. Health Law
20   Advocates, at 12-14. HHS also does not explain why the CRRA justifies creating an exception
21   to the plain language of the ACA, a statutory scheme that repeatedly regulates all health insurers.
22   Cf. supra, at 8-9; see also Br. of Nw. Health Law Advocates, at 4-9. HHS also ignores relevant
23            6
                HHS misrepresents the text of Section 1557 to make this argument at page 19 of its brief, where it
24   quotes the statute as providing that it prohibits discrimination under “any health program or activity, any part of
     which is receiving Federal financial assistance, …, [and] any program or activity that is administered by an
     Executive Agency or any entity established under this title[.]” The emphasized word is “or,” not “and.”
25
              7
                The CRRA made clear that entities covered under the various amended statutes must comply with civil
26   rights laws if “any part of [the entity] is extended Federal financial assistance.” See generally Pub. L. 100-259.


       REPLY IN SUPPORT OF PLAINTIFF’S                            10                ATTORNEY GENERAL OF WASHINGTON
                                                                                              Civil Rights Division
       MOTION FOR PRELIMINARY                                                             800 Fifth Avenue, Suite 2000
       INJUNCTION                                                                             Seattle, WA 98104
                                                                                                 (206) 464-7744
       NO. 2:20-cv-01105-JLR
           Case 2:20-cv-01105-JLR Document 59 Filed 08/13/20 Page 11 of 14




 1   definitions set forth in 42 U.S.C. § 300gg-91, which the ACA explicitly incorporated, 42 U.S.C.
 2   § 18111. “Medical care” is defined broadly to include “. . . treatment . . . or amounts paid for
 3   the purpose of affecting any structure or function of the body.” 42 U.S.C. § 300gg-91(a)(2)
 4   (emphasis supplied). HHS has no statutory authority to exempt insurers from this definition.
 5          Finally, HHS’s decision to reverse itself and narrow the definition of “covered entities”
 6   is also arbitrary and capricious because the agency does not offer any good reasons for doing so.
 7   HHS argues that it explained why the new policy is more consistent with the statutory language
 8   than the old policy, and this is enough. Defs.’ Resp., at 22. But HHS did not actually do this; it
 9   only said that the new limitation was “at least as reasonable as the 2016 Rule’s addition of a
10   word not present in the text of the statute.” 85 Fed. Reg. 37,170. While an explanation of why a
11   policy is more consistent with statutory language may be a good reason, the agency must actually
12   analyze and explain why it is more consistent, especially when reliance interests exist. See
13   Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2127 (2016). HHS provided only a
14   “summary discussion” that does not suffice, id., especially when the effect is to exempt from the
15   ACA one of the primary healthcare sector participants Congress sought to regulate, see Br. of
16   Northwest Health Law Advocates, at 6-9 (citing and discussing cases).
17   C.     Washington Shows Irreparable Harm and Nationwide Relief is Necessary
18          HHS argues that Washington has not shown irreparable harm, Defs. Resp., at 22-23, but
19   does not respond to any of the cases cited by Washington to establish that costs it will incur and
20   cannot recover under the APA are irreparable harms, see Pl’s. Mot., ECF No. 4, at 21-23. HHS
21   also ignores the cases Washington cites which confirms that “potentially dire health and fiscal
22   consequences” like those threatened here tip the balance of equities in favor of Washington. Id.
23          Instead, HHS argues that if the Court grants Washington’s motion, it should only enjoin
24   the Final Rule in Washington. Defs.’ Resp., at 23-24. But while injunctions should be narrowly
25   tailored to remedy the specific harm alleged, Azar, 911 F.3d at 584, a nationwide injunction is
26   appropriate where necessary for complete relief, see, e.g., Regents of the Univ. of California v.


       REPLY IN SUPPORT OF PLAINTIFF’S                  11             ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       MOTION FOR PRELIMINARY                                                800 Fifth Avenue, Suite 2000
       INJUNCTION                                                                Seattle, WA 98104
                                                                                    (206) 464-7744
       NO. 2:20-cv-01105-JLR
             Case 2:20-cv-01105-JLR Document 59 Filed 08/13/20 Page 12 of 14




 1   U.S. Dep’t of Homeland Sec., 908 F.3d 476, 511 (9th Cir. 2018) (granting nationwide
 2   injunction), aff’d in part and rev’d in part on other grounds, 140 S. Ct. 1891 (2020); Texas v.
 3   U.S., 809 F.3d 134, 187-88 (5th Cir. 2015), aff’d by an equally divided Court, 136 S. Ct. 2271
 4   (2016). Indeed, under the APA, “[w]hen a reviewing court determines that agency regulations
 5   are unlawful, the ordinary result is that the rules are vacated—not that their application to the
 6   individual petitioners is proscribed.” Regents, 908 F.3d at 511 (citation omitted). 8
 7            A nationwide injunction is appropriate here because some of Washington’s harms,
 8   namely those involving future state healthcare expenditures and tax losses, see supra, at 3, will
 9   not be prevented by an injunction limited to Washington. These harms are expected over several
10   decades, id., and during this time, hundreds of thousands of Americans will move to Washington,
11   many from states that have no protection from healthcare discrimination against LGBTQ people.
12   See U.S. Census Bureau, State-to-State Migration Flows, 2018 (showing that in 2018 alone,
13   approximately 260,906 Washingtonians lived in a different state the previous year), available at
14   https://www.census.gov/data/tables/time-series/demo/geographic-mobility/state-to-state-
15   migration.html (last visited Aug. 11, 2020). Washington will bear the healthcare costs of new
16   LGBTQ residents who experienced healthcare discrimination wherever they lived before. There
17   is thus “a substantial likelihood that a geographically-limited injunction would be ineffective”
18   because affected individuals “would be free to move among states.” Texas, 809 F.3d at 188. In
19   any event, if the Court is unpersuaded, Washington requests the Court enter an injunction as to
20   Washington and allow further submission and briefing to develop the record for a nationwide
21   injunction. See E. Bay Sanctuary Covenant v. Barr, 934 F.3d 1026, 1030–31 (9th Cir. 2019).
22                                               III.      CONCLUSION
23            For all these reasons, Washington respectfully requests that the Court enjoin and stay the
24   challenged provisions of the Final Rule.
25            8
               HHS also argues a nationwide would injunction would preclude other courts from testing similar
     challenges, Defs.’ Resp., at 24, but that is obviously not true given that other parallel litigation is already pending,
26   as was true in Regents, see 140 S. Ct. at 1904-05.


       REPLY IN SUPPORT OF PLAINTIFF’S                              12                ATTORNEY GENERAL OF WASHINGTON
                                                                                                Civil Rights Division
       MOTION FOR PRELIMINARY                                                               800 Fifth Avenue, Suite 2000
       INJUNCTION                                                                               Seattle, WA 98104
                                                                                                   (206) 464-7744
       NO. 2:20-cv-01105-JLR
        Case 2:20-cv-01105-JLR Document 59 Filed 08/13/20 Page 13 of 14




 1       DATED this 13th day of August, 2020.
 2
                                           Respectfully Submitted,
 3
                                           ROBERT W. FERGUSON
 4                                         Attorney General
 5

 6                                         /s/ Brian J. Sutherland
                                           BRIAN SUTHERLAND, WSBA No. 37969
 7                                         NEAL LUNA, WSBA No. 34085
                                           MARSHA CHIEN, WSBA No. 47020
 8                                         Assistant Attorneys General
                                           Attorneys for Plaintiff State of Washington
 9
                                           Wing Luke Civil Rights Division
10                                         Office of the Washington State Attorney General
                                           800 Fifth Avenue, Suite 2000
11                                         Seattle, WA 98104-3188
                                           Phone: (206) 464-7744
12                                         Brian.Sutherland@atg.wa.gov
13                                         Neal.Luna@atg.wa.gov
                                           Marsha.Chien@atg.wa.gov
14

15

16

17

18

19

20

21

22

23

24

25

26


     REPLY IN SUPPORT OF PLAINTIFF’S            13           ATTORNEY GENERAL OF WASHINGTON
                                                                       Civil Rights Division
     MOTION FOR PRELIMINARY                                        800 Fifth Avenue, Suite 2000
     INJUNCTION                                                        Seattle, WA 98104
                                                                          (206) 464-7744
     NO. 2:20-cv-01105-JLR
           Case 2:20-cv-01105-JLR Document 59 Filed 08/13/20 Page 14 of 14




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that the foregoing document was electronically filed with the United
 3   States District Court using the CM/ECF system. I certify that all participants in the case are
 4   registered CM/ECF users and that service will be accomplished by the CM/ECF system.
 5

 6          DATED this 13th day of August, 2020.
 7

 8                                               s/ Anna Alfonso
                                                 ANNA ALFONSO
 9                                               Legal Assistant

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


       REPLY IN SUPPORT OF PLAINTIFF’S                14            ATTORNEY GENERAL OF WASHINGTON
                                                                              Civil Rights Division
       MOTION FOR PRELIMINARY                                             800 Fifth Avenue, Suite 2000
       INJUNCTION                                                             Seattle, WA 98104
                                                                                 (206) 464-7744
       NO. 2:20-cv-01105-JLR
